DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-6, and 10-13 have been amended.  Claims 1-13 are pending in the instant application.
Priority
This application is a national phase entry under 35 U.S.C. § 371 of International Application No. PCT/KR2018/009353, filed August 14, 2018, which claims priority to Korean Patent Application No. 10-2017-0113134, filed on September 5, 2017.

Information Disclosure Statements
	Applicants’ Information Disclosure Statements, filed on 01/07/2022, 01/15/2021, and 01/16/2020 have been considered.  Please refer to Applicant’s copies of the PTO-1449 submitted herewith.

	
Response to Restriction Requirement
Applicant’s election without traverse of Group I (i.e. claims 1-9) in the reply filed by Applicant’s representative Kendall K. Gurule on 05/09/2022 is acknowledged. 

Status of the Claims
	Claims 10-13 are withdrawn from further consideration by Examiner as being drawn to non-elected inventions under 37 CFR 1.142(b) in responding to the restriction requirement.  Claims 1-9 are under examination on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Specifically, claim 1 is drawn to a super absorbent polymer comprising a base polymer powder including a cross-linked polymer obtained by crosslinking polymerization of a water-soluble ethylenically unsaturated monomer having an acidic group of which at least a part is neutralized in the presence of an encapsulated foaming agent; and a surface cross-linked layer that is further cross-linked from the cross-linked polymer and is formed on the base polymer powder.  However, the terms “base polymer powder” and “surface cross-linked layer” above are not clearly defined.   In addition, the phrase “wherein a ratio (M1/M0*100) of a super absorbent polymer particle (M1) having three or more pores with a diameter of 20 to 200 um on the surface to a super absorbent polymer particle (M0) having a particle diameter of 300 to 425 μm, is 10% or more, and wherein a distilled water absorption capacity is at least 150 g/g” does not direct link to the claimed super absorbent polymer.  The terms “super absorbent polymer particle (M0)” and “super absorbent polymer particle (M1)” are not defined in claim 1.  In addition, the phrase “wherein a distilled water absorption capacity is at least 150 g/g” is indefinite because it is not clear which absorbent polymer has the properties, the super absorbent polymer, the super absorbent polymer particle (M1), or super absorbent polymer particle (M0)?   Furthermore, the temperature and pressure under which an absorbent polymer having distilled water absorption capacity of at least 150 g/g are not defined.  The metes and bounds of claim 1 are not clear.  Therefore, claim 1 is indefinite.  Claims 2-9 depending on claim 1 are rejected accordingly.  
In addition, claim 4 contains the phrase “the encapsulated foaming agent has a structure including a core containing hydrocarbon and a shell surrounding the core and formed of a thermoplastic resin, and has a maximum expansion size in air of 20 to 190 um”, wherein a maximum expansion size should be a single size, not a range.  Otherwise, it should not be called maximum expansion size.  Furthermore, claim 4 does not define a temperature under which a maximum expansion size reaches.  It is well-known to one skilled in the art that an expansion size is closely related to an operational temperature.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, and 3-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated US2012/0001122 (“the `122 publication”), evidenced by US2007/0287776 (“the `776 publication”).

Applicant’s claim 1 is drawn to a super absorbent polymer comprising a base polymer powder formed by crosslinking water-soluble partially neutralized ethylenyl monomers having an acidic group in the presence of an encapsulated foaming agent; and a surface cross-linked layer from a cross-linked polymer on the base polymer powder, wherein a ratio (M1/M0*100) of a super absorbent polymer particle (M1) having three or more pores with a diameter of 20 to 200 μm on the surface to a super absorbent polymer particle (M0) having a particle diameter of 300 to 425 μm, is 10% or more, and wherein a distilled water absorption capacity is at least 150 g/g.  

The `122 publication discloses water-absorbing polymer structures (i.e. a super absorbent polymer) at least partly comprising hollow bodies with a shell of an inorganic or organic material, and a method of preparing the polymer thereof (see Abstract).  Specifically, Examples 1-3 of the `122 publication disclose the water-absorbing polymer absorbent at least partly comprising hollow bodies with a shell of an inorganic or organic material comprising a base polymer powder formed by crosslinking water-soluble partially neutralized ethylenyl monomers having an acidic group (i.e. cross-linked partially neutralized polyacrylate polymer) in the presence of an encapsulated foaming agent (i.e. EXPANCEL®930 DU 120 particles for Examples 1-2, and EXPANCEL®091 WU 800 particles for Example 3).  EXPANCEL®930 DU 120 and EXPANCEL®091 WU 800 are Trademarks of the encapsulated foaming agents owned by Akzo Nobel company.  EXPANCEL®930 DU 120 particles are dry unexpanded microspheres with particle size 28-38 μm according to its product catalog, and its expended particle size at a temperature range of 122-207 °C is around 120 μm.  In addition, the `122 publication discloses the dimensions of polymer particles especially preferred at the range from 300 to 600 μ at least 50% by weight, based on the total weight of the water-absorbing polymer particles [0015].
In terms of the composition of EXPANCEL®930 DU 120 particles, the `122 publication discloses that the microspheres comprise thermoplastic and/or non- thermoplastic material, and prepared in the presence of an encapsulated foaming agent of hollow bodies with a shell of an organic material are preferably understood to mean hollow bodies selected from the following group: [0019] hollow bodies which have a shell of a polymeric thermoplastic material; [0020] hollow bodies which have a shell of a polymeric non-thermoplastic material. Such polymeric thermoplastic materials including a blowing agent can be obtained, for example, by free-radically polymerizing the monomers used to prepare the polymeric thermoplastic polymer in a suspension polymerization in the presence of a suitable blowing agent, for example isobutane, and optionally in the presence of crosslinkers [0028].   In addition, the `122 publication discloses that the " EXPANCEL® " brand products are described in WO-A-2007/142593 (U.S. equivalent US2007/0287776), wherein the blowing agent used in making EXPANCEL® " brand product is isobutane or n-butane, see EXAMPLEs 1-30 [0062-0063] of US2007/0287776.   In terms of the absorbent properties of the water-absorbing polymers, the `122 publication discloses the prepared absorbents B-D, indicating the use of the EXPANCEL® particles can significantly improve the absorption rate (FSR) without a crucial deterioration in the remaining absorption properties [0130-0131]. 
Even though the `122 publication is silent on the ratio (M1/M0*100) is 10% or more, wherein the super absorbent polymer particle (M1) having three or more pores with a diameter of 20 to 200 μm on the surface, and the super absorbent polymer particle (M0) having a particle diameter of 300 to 425 μm, the `122 publication does disclose one of the encapsulated foaming agents is EXPANCEL®930 DU 120, which has unexpended particle size of 28-38 μm, and the expended particle size around 120 μm, which reads on the diameter of 20 to 200 μm of the super absorbent polymer particle (M1).  In terms of the super absorbent polymer particle (M0) having a particle diameter of 300 to 425 μm, the `122 publication discloses the dimensions of polymer particles especially preferred at the range from 300 to 600 μ at least 50% by weight, based on the total weight of the water-absorbing polymer particles [0015].  Since Examples 1-3 of the `122 publication teaches the similar methods of preparing water-absorbing polymer structures at least partly comprising hollow bodies with a shell of an inorganic or organic material, the resulting water-absorbing polymer reads on the ratio (M1/M0*100) is 10% or more. 
In terms of the claimed water-absorbing polymer has distilled water absorption capacity at least 150 g/g, it is indefinite because the temperature and pressure under which the absorbent polymer having distilled water absorption capacity of at least 150 g/g are not defined, see the 112(b) rejection above.   However, such property is considered to be the inherited property of the water-absorbing polymer particles disclosed in the `122 publication, further in view of the super water absorbent properties of the water-absorbing polymer disclosed in the Table [0130]
    PNG
    media_image1.png
    140
    429
    media_image1.png
    Greyscale
.   Therefore, the `122 publication anticipates claims 1, and 3-9. 

 	Alternatively, claims 1-9 are rejected under 35 USC§103(a).

Claim Rejections - 35 USC § 103(a)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over the `122 publication”) in view of the `776 publication and US2018/0298132 (“the `132 publication”) initially published in its priority document WO2016/204302 A1 on December 22, 2016.

Applicant’s claim 1 is drawn to a super absorbent polymer comprising a base polymer powder formed by crosslinking water-soluble partially neutralized ethylenyl monomers having an acidic group in the presence of an encapsulated foaming agent; and a surface cross-linked layer from a cross-linked polymer on the base polymer powder, wherein a ratio (M1/M0*100) of a super absorbent polymer particle (M1) having three or more pores with a diameter of 20 to 200 μm on the surface to a super absorbent polymer particle (M0) having a particle diameter of 300 to 425 μm, is 10% or more, and wherein a distilled water absorption capacity is at least 150 g/g.  

Determination of the scope and content of the prior art (MPEP §2141.01)
The `122 publication discloses water-absorbing polymer structures (i.e. a super absorbent polymer) at least partly comprising hollow bodies with a shell of an inorganic or organic material, and a method of preparing the polymer thereof (see Abstract).  Specifically, Examples 1-3 of the `122 publication disclose the water-absorbing polymer absorbent at least partly comprising hollow bodies with a shell of an inorganic or organic material comprising a base polymer powder formed by crosslinking water-soluble partially neutralized ethylenyl monomers having an acidic group (i.e. cross-linked partially neutralized polyacrylate polymer) in the presence of an encapsulated foaming agent (i.e. EXPANCEL®930 DU 120 particles for Examples 1-2, and EXPANCEL®091 WU 800 particles for Example 3).  EXPANCEL®930 DU 120 and EXPANCEL®091 WU 800 are Trademarks of the encapsulated foaming agents owned by Akzo Nobel company.  EXPANCEL®930 DU 120 particles are dry unexpanded microspheres with particle size 28-38 μm according to its product catalog, and its expended particle size at a temperature range of 122-207 °C is around 120 μm.  In addition, the `122 publication discloses the dimensions of polymer particles especially preferred at the range from 300 to 600 μ at least 50% by weight, based on the total weight of the water-absorbing polymer particles [0015].
In terms of the composition of EXPANCEL®930 DU 120 particles, the `122 publication discloses that the microspheres comprise thermoplastic and/or non- thermoplastic material, and prepared in the presence of an encapsulated foaming agent of hollow bodies with a shell of an organic material are preferably understood to mean hollow bodies selected from the following group: [0019] hollow bodies which have a shell of a polymeric thermoplastic material; [0020] hollow bodies which have a shell of a polymeric non-thermoplastic material. Such polymeric thermoplastic materials including a blowing agent can be obtained, for example, by free-radically polymerizing the monomers used to prepare the polymeric thermoplastic polymer in a suspension polymerization in the presence of a suitable blowing agent, for example isobutane, and optionally in the presence of crosslinkers [0028].   In addition, the `122 publication discloses that the " EXPANCEL® " brand products are described in WO-A-2007/142593 (U.S. equivalent US2007/0287776), wherein the blowing agent used in making EXPANCEL® " brand product is isobutane or n-butane, see EXAMPLEs 1-30 [0062-0063] of US2007/0287776.   In terms of the absorbent properties of the water-absorbing polymers, the `122 publication discloses the prepared absorbents B-D, indicating the use of the EXPANCEL® particles can significantly improve the absorption rate (FSR) without a crucial deterioration in the remaining absorption properties [0130-0131]. 
The `776 publication discloses thermally expandable thermoplastic microspheres (i.e. blowing agent) comprising a polymer shell made from ethylenically unsaturated monomers encapsulating a propellant, wherein the propellant is normally a liquid having a boiling temperature not higher than the softening temperature of the thermoplastic polymer shell and may comprise one or more hydrocarbons such as n-butane, or isobutane [0025].   The `776 publication discloses specific blowing agents used in making EXPANCEL® " brand products is isobutane or n-butane, see EXAMPLEs 1-30 [0062-0063].  

The `132 publication discloses a particulate water-absorbing agent containing poly(meth)acrylic acid (salt)-based water-absorbing resin particles as a main component and adding a liquid permeability enhancer thereto during surface crosslinking or after surface crosslinking, which is capable of improving the performance of an absorbent article such as a disposable diaper (Abstract, [0001, and 0591-0598]).  The specific water-absorbing agents disclosed in Examples 1-12 have CRC within the range 33.9 to 41.1 g/g, and comparative Examples 1-5, see TABLE 2. 

Ascertainment of the difference between the prior art and the claims (MPEP §2141.02)
The differences between Applicant’s claims 1 and 3-9 and Examples 1-3 of the `122 publication are: (1) the `122 publication is silent on the ratio (M1/M0*100) is 10% or more, wherein the super absorbent polymer particle (M1) having three or more pores with a diameter of 20 to 200 μm on the surface, and the super absorbent polymer particle (M0) having a particle diameter of 300 to 425 μm, and (2) the claimed water-absorbing polymer has distilled water absorption capacity at least 150 g/g. 

Finding of prima facie obviousness--rational and motivation (MPEP §2142-2413)

However, Applicant’s claims 1, and 3-9 would have been obvious over the `122 publication because the difference (1) is further taught and/or suggested by the same prior art.  The `122 publication disclose one of the encapsulated foaming agents is EXPANCEL®930 DU 120, which has unexpended particle size of 28-38 μm, and the expended particle size around 120 μm, which reads on the diameter of 20 to 200 μm of the super absorbent polymer particle (M1).  In terms of the super absorbent polymer particle (M0) having a particle diameter of 300 to 425 μm, the `122 publication discloses the dimensions of polymer particles especially preferred at the range from 300 to 600 μ at least 50% by weight, based on the total weight of the water-absorbing polymer particles [0015].  Since Examples 1-3 of the `122 publication teaches the similar methods of preparing water-absorbing polymer structures at least partly comprising hollow bodies with a shell of an inorganic or organic material, the resulting water-absorbing polymer reads on the ratio (M1/M0*100) is 10% or more.   In terms of the difference (2), because the temperature and pressure under which the absorbent polymer having distilled water absorption capacity of at least 150 g/g are not defined, the metes and bound of the limitation are not quite clear.  Even a broadest interpretation of the limitation (i.e. distilled water absorption capacity of at least 150 g/g) is given, such property is considered to be a naturally flowed property of the water-absorbing polymer particles disclosed in the `122 publication in view of the super water absorbent properties of the water-absorbing polymer disclosed in the Table [0130], and the similar methods of preparing water-absorbing polymers. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  Also see MPEP§2112.01(I).
 
In terms of claim 2, wherein the super absorbent polymer has a centrifuge retention capacity (CRC) for a physiological saline solution of 30 to 45 g/g, the `122 publication teaches the super absorbent polymers of powders B-D prepared in Examples 1-3 have CRC 26.7, 26.3, and 26.9 g/g, respectively, which quite close to the claimed 30 g/g.  More importantly, the difference is further taught and/or suggested by the `132 publication, which teaches particulate water-absorbing agent with improving the performance of an absorbent article such as a disposable diaper having CRC within the range 33.9 to 41.1 g/g.  Even if the prior art does not teach these exact amounts, the prior art teaches the general conditions of the claim.  In addition, the secondary reference the `132 publication teaches and/or suggests the same use of the water-absorbing agent with improving the performance of an absorbent article such as a disposable diaper.  In determining the differences between the prior art and the claims, the question under 35 U.S.C. 103 is not whether the differences themselves would have been obvious, but whether the claimed invention as a whole would have been obvious.  Stratoflex, Inc. v. Aeroquip Corp., 713 F.2d 1530, 218 USPQ 871 (Fed. Cir. 1983); Schenck v. Nortron Corp., 713 F.2d 782, 218 USPQ 698 (Fed. Cir. 1983).  Therefore, claim 2 would have been obvious over the `122 publication and the `132 publication considering as a whole.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);   In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 1-9 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of copending U.S. Patent Application No. 16/632,789 (“the `789 application”), published as US20210031169.

Although the conflicting claims are not identical, they are not patentably distinct from each other because Applicant’s claims 1-9 and claims 1-10 of the `789 application are both drawn to a super absorbent polymer comprising: a base polymer powder including a cross-linked polymer obtained by crosslinking polymerization of a water-soluble ethylenically unsaturated monomer having an acidic group of which at least a part is neutralized in the presence of an encapsulated foaming agent; and a surface cross-linked layer that is further cross-linked from the cross-linked polymer and is formed on the base polymer powder, wherein an initial absorption capacity of the super absorbent polymer is at least 30 g/g, wherein the encapsulated foaming agent has a structure including a core containing hydrocarbon and a shell
 surrounding the core and formed of a thermoplastic resin, and has a maximum expansion size in air of 20 to 190 um.  The claimed products and prior art products are substantially overlapped in scope, and prepared by the same method.  Therefore, instant Claims 1-9 are ODP over claims 1-10 of the `789 application.

Conclusions
Claims 1-9 are rejected.
Claims 10-13 are withdrawn.

	Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG L CHU/Primary Examiner, Art Unit 1731